Citation Nr: 1635834	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a January 1989 decision, the RO denied a claim for service connection for pes planus.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year.

2.  Evidence received since the January 1989 decision, i.e., statements of the Veteran as to the specific circumstances and timing of increased pes planus symptoms during service, relates to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision that denied service connection for pes planus is final.  38 U.S.C.A. § 7105(c) (West 1989); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302(a) (1989).

2.  Evidence received since the January 1989 decision is new and material, and the claim for service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for pes planus.  Accordingly, any error by the Board in complying with the notice or assistance requirements with respect to reopening the claim would be harmless and need not be discussed in this order.  As addressed in the remand section below, the claim on the merits requires additional evidentiary development.

Application to Reopen Based on New and Material Evidence

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. § 7105(c) (West 2014). An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In August 1988, the Veteran filed a request to reopen his service connection claim for pes planus that had been denied by a decision of 1985.  In January 1989, the RO denied the request to reopen on the basis that no new and material evidence had been submitted or secured.  The evidence considered by the RO included a VA medical examination of October 1988 and a January 1989 statement by the Veteran.  The RO's January 1989 denial of the service connection claim consisted of one sentence: "The evidence does not establish service connection for the following: flat feet[;] leg condition."  The Veteran was notified of the denial by a letter of January 1989.  He did not appeal nor submit new evidence within the one-year appeal period.  Therefore the decision became final.

In March 2009, the Veteran filed a claim for flat feet.  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted since the January 1989 decision includes the Veteran's statements providing detail as to how and when his flat feet symptoms worsened during service.  Specifically, the Veteran states: "The last year of duty was when I started to have a lot of problems with my pes planus (flat feet) due to excessive running and walking while carrying back packs and rifles and wearing combat boots.  I did not have any problems with my feet before service (19.5 years).  However, after I went into the military it took only 2 years of abuse to aggravate my feet causing them to get worse."  See notice of disagreement of June 2009.  The Veteran also testified that, as a result of his constant training as an infantryman, his feet "just started getting worse as the training went on, and it just took a beating on my feet from just all the gear, the running, the rifles and the ammo you carry and a lot of physical training."  See transcript of April 2016 Board hearing.  The Veteran states that in his last year of service he increasingly sought treatment for problems he was having with his feet."  Id.

Statements from the Veteran's father and sister have also been submitted.  The Veteran's sister, who identifies herself as an "RN," affirms that the Veteran had no problem with his feet before he entered the U.S. Army in 1982 and "did not complain about his feet in regards to pain or soreness."  See April 2009 statement of C. W.  The Veteran's father similarly states: "In reference to my son . . . and his health problem of flat feet, he did not have any problems or did he ever complain about his flat feet prior to joining the U.S. Army in 1982."  See April 2009 statement of P. M.

The statements of the laymen concerning his worsening symptoms during service are new and material evidence.  They directly address the issue of whether the Veteran's current pes planus was aggravated by his period of service, which is an unestablished fact necessary to establish the claim.  

  At the time of the prior denial of service connection, there was an absence of favorable evidence addressing whether there had been an increase in severity or aggravation during service.  The Veteran is competent to report his experienced foot symptoms during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The new evidence he has submitted, accepted as credible for the purpose of reopening, addresses a previously unestablished fact.  Finding that new and material evidence has been received, the Board reopens the claim of service connection for bilateral pes planus.


ORDER

The application to reopen the claim of entitlement to service connection for pes planus is granted.


REMAND

Service connection for bilateral pes planus

The Veteran seeks service connection for flat feet (pes planus).  See Veteran's filing of March 2009.  The Veteran argues that the pes planus disability noted on his enlistment physical examination report "got much worse while I was in the military due to the running, carrying heavy back pack and marching."  He states that his "feet were aggravated in the Army" and that he "never had any problem with them till I was in the Army."  See Veteran's filing of March 2009.

Following the notation of pes planus on the service entrance examination of January 1982, a service treatment record of April 1982 notes that mild pes planus was being treated with arch support.  Beginning in May 1984, the Veteran was given a "special profile duty" in which he was permitted to limit his running, standing, and walking.  See VA examination report of October 1988.  The Veteran also reports worsening pes planus symptoms during service.  See transcript of April 2016 Board hearing; notice of disagreement of June 2009; Veteran's statement of April 2009.

The Veteran underwent a VA examination of his feet in June 2010.  The examiner made a diagnosis of "mild hallux valgus right foot" and identified "no pes planus."  The examiner stated his negative opinion with respect to aggravation as follows: "The veteran had pes planus documented as 1st degree or mild pes planus on entry into the service.  He is documented to have had symptoms in the service and treatment with orthotics.  He continues to be treated with orthotics.  There is no history of longstanding foot problems related to pes planus in the time between 1985 and currently.  He does not have pes planus currently.  Based on the above, it is my medical opinion that the veteran's pes planus was not aggravated beyond normal progression as a result of his military service."  See report of VA examination of June 2010.

The Veteran has been diagnosed with "pes planus" and "bilateral flat fleet with pronation."  See April 2009 VA treatment record; November 2007 VA treatment record; March 2007 record of Dr. S. D.  As pes planus has been diagnosed during the period under appellate review, the Veteran's disability will be considered current, even if the June 2010 VA examiner did not diagnose pes planus as a current disability.

No medical opinion of record links the Veteran's current pes planus to his service.  The June 2010 VA examiner based his negative opinion on "no history of longstanding foot problems related to pes planus in the time between 1985 and currently." (emphasis added).  The examiner did not opine as to whether the Veteran's preexisting pes planus, as noted on the Veteran's entrance examination, worsened during service beyond its natural progression.  The Board will remand for a medical opinion on that question.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a podiatrist.  The examiner is asked to render an opinion as to whether it is at least as likely as not that the pre-existing pes planus of the Veteran, as noted on the Veteran's service entrance examination, permanently worsened beyond the normal progression of the disorder during the Veteran's active service.  In considering all pertinent evidence, the examiner should specifically consider service treatment records relating to pes planus.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

2. After undertaking any additional development deemed warranted, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


